 

Exhibit 10.2

  

BLOCK A5 LICENSE

 

AMENDMENT

 

 

THIS AMENDMENT AGREEMENT is made and entered into on the 25th Day of May 2015
BETWEEN:

 

 

THE REPUBLIC OF THE GAMBIA (“The Gambia”) represented for these purposes by the
Minister of Petroleum.

 

-and-

 

CAMAC ENERGY GAMBIA A5 LTD. with its registered office in George Town, Grand
Cayman (“Camac”)

 

And each shall be a “Party” as the context requires and “Parties” means both of
them.

 

WHEREAS

 

 

A.

The Parties entered into a license agreement to conduct Petroleum Operations in
respect Block A5, offshore the Gambia (the “A5 Licence”), signed on the 24th May
2012, and such A5 Licence included an Initial Exploration Period as defined in
Article 2.3 of the A5 Licence;

 

 

B.

The term of the Initial Exploration Period under the A5 Licence commenced on the
Effective Date and shall continue for a period of four years and seven months
from the 24th May 2012 and to 31st December 2016;

 

 

C.

Under the A5 Licence Camac is required to carry out the work obligations defined
in Article 3.1 (a) (i-iv) of the A5 License;

 

 

D.

Camac was unable to carry out the 3D seismic programme as stipulated in the
License and made a request to the Government of The Gambia to extend the Initial
Exploration Period under the A5 License to enable them to acquire, process and
interpret seven hundred and fifty (750) square kilometer 3D seismic data and to
drill one (1) exploration well in either Block A2 or Block A5 during the Initial
Exploration Period as amended.

 

 

E.

The Government of The Gambia has granted approval for the extension of the first
phase of the Initial Exploration Period by 24 months contingent on the
following:

 

 

a.

Camac to pay to Government an extension fee of US$1 million total for both the
Block A2 and A5 Licenses;

 

 

b.

Camac to provide a full well guarantee at such a time as Camac signs a farm-in
agreement with a partner;

 

 

c.

The Training and Resources Expenses Amount be paid into a Government of Gambia
account in The Gambia as designated by the Ministry of Petroleum.

 

 

F.

The Parties further agree that during this extension period all other terms and
conditions of the License shall continue including without limitation, the
obligation to pay the amounts of annual Licence rentals and Training and
Resource expenditures as defined in License.

 

 
 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, the Parties hereby agree as follows

 

ARTICLE 1

THE AMENDMENT

 

 

1.1

Article 2.3(a)(i) of the A5 Licence shall be amended to the following;

 

 

2.3

Exploration Period

 

 

(a)

Unless this Licence is sooner terminated pursuant to ARTICLE 26 or the Licensee
relinquishes the entire Licence Area pursuant to ARTICLE 5, the Exploration
Period shall commence on the Effective Date and shall continue:

 

 

(i)

For an initial period from the 24th May 2012 to 31st December 2018. (the
“Initial Exploration Period”); provided that If Camac fails to accomplish the
Work Obligations as provided in Article 3.1 (a)(i-iv), which includes the
drilling of an exploration well in Block A2 or Block A5 by 31st December 2018,
there shall be no further extension of the Licenses and the A5 License shall be
terminated.

 

 

1.2

Article 3.1 (a) of the A5 Licence is amended as follows:

 

Subject to the provisions of this Article, in the course of carrying on
Exploration Operations in the Licence Area the Licensee shall, during the
several periods into which Exploration activities may occur hereunder,
diligently carry out the following Exploration Operations:

 

(a)     Initial Exploration Period:

 

Prior to the end of the Initial Exploration Period, the Licensee shall complete
at least:

 

 

(i)

a regional geological study;

 

(ii)

acquiring, processing and interpreting seven hundred and fifty (750) square
kilometer 3D seismic data;

 

(iii)

drilling one (1) Exploration Well in either Block A2 or Block A5, to the total
depth of five thousand (5,000) meters below mean sea level or to a prospective
interval above such depth; and

 

(iv)

evaluating the drilling results.

 

 
 

--------------------------------------------------------------------------------

 

  

 

1.3

Article 13.3 Expenditure on Training and Resources shall be amended adding the
following:

 

Article 13.3 (a)(ii)(E)

 

To fund any project relating to the petroleum industry approved by the Ministry
of Petroleum, in accordance with the United States Foreign Corrupt Practices Act
guidelines.

 

Article 13.3 (d)

 

Licensee shall pay the Government Training and Resources Amount provided in 13.3
(i) and (ii). 

 

 

 

1.4

A new Article, 7.16 Extension Bonus Fees, to be added to the A2 License

 

7.16 Extension Bonus Fees

 

The Parties hereby agree that an Extension Bonus Fee shall be paid in accordance
with Clause 1.4 of the Block A2 License Amendment.

 

 

1.5

The Parties agree that from the date of this Amendment of A5 License, amounts
payable by the Licensee pursuant to Article 13.3 of the A5 License shall be paid
into a Training and Resources Account owned by the Government of Gambia as
designated by the Ministry of Petroleum annually at the end of the first Quarter
(as defined in the A5 Licence) of each year and shall be applied for training
and resources in accordance with Article 13.3 of the A5 License.

 

 

1.6

The Parties hereby ratify all other provisions of the A5 License including the
remainder of Article 2.3, and agree that the A5 License is in good standing and
in full force and effect and that there are no matters in dispute between them.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Parties have executed the License by their proper
officers duly authorized on their behalf as of the date first written above.

 

 

 

THE REPUBLIC OF THE GAMBIA, represented for these purposes by the Minister of
Petroleum

 

 

Per: /s/ Sirra Wally Ndow Njai                                      

 

Honourable Minister of Petroleum

Mrs. Sirra Wally Ndow Njai

 

 

 

CAMAC ENERGY GAMBIA A5 Ltd.

 

 

 

Per: /s/ Kase Lawal                                                         

 

Dr Kase Lawal

Chief Executive Officer and Chairman